Argued October 5, 1927.
The plaintiff was employed by the defendant company to push a truck, loaded with materials unfinished *Page 105 
or finished, to or from the operators in defendant's factory. In some way or other, he got his hand into a machine and was injured. He did not give a very consistent narrative as to how the accident happened, but the fact that he was injured is undenied. Prior to the accident, he carried a truck load of material to a machine and unloaded it and immediately thereafter his fingers were caught and crushed.
The appellant contends that the plaintiff, having given inconsistent stories as to how the accident happened, should not be allowed his claim. One story he gave was that in passing the machine, he threw a piece of scrap metal into it and by accident caught his fingers; the other is that in passing the machine, his feet slipped on the treadle and to guard himself, his hand slipped in the die.
It matters not what the precise details of the unfortunate occurrence were, sufficient it is that the claimant was undoubtedly at the time in the course of his employment and in any view of the case, cannot properly be said to have abandoned it. The referee and the Compensation Board very properly came to this conclusion. There was sufficient evidence to establish this fact and that settles the matter. Soule v. McHenry,286 Pa. 49.
The claimant's injury may have been due to his negligence; there is no evidence that it was self-inflicted. His negligence would not bar his right to compensation. Section 301 of Act of June 2, 1915, P.L. 736; Gurski v. Susquehanna Coal Company,262 Pa. 1.
The judgment of the lower court is affirmed.